Opinion
issued March 10, 2011
 









 
 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B10B00012BCV
 

 
BARRE MORRIS, Appellant
 
V.
 
VICTORIA BARRIENTES,
Appellee
 

 
On Appeal from the 309th
District Court
Harris County, Texas
Trial Court Cause No.
2003-31582
 

 
MEMORANDUM
OPINION




Appellant Barre Morris has neither
established indigence, nor paid or made arrangements to pay, the fee for
preparing the clerk=s
record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal
if no clerk=s record filed due to appellant=s
fault).  After being notified that this
appeal was subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal).
We dismiss the appeal for want of
prosecution.  All pending motions are dismissed.
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.